DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales et al., U.S. Patent Application No. 2013/0072321, in view of Kronenberg et al., U.S. Patent Application No. 2014/0274459, and in further view of Soracco et al., U.S. Patent As to Claim 1,   Morales teaches a golf club head comprising a face plate coupled to an opening in the front end of the club head body, paragraph 0082.  The face plate may comprise a cell lattice with an inner skin, an outer skin, and a midsection, paragraph 0037.  The outer skin may comprise at least a portion of the strike face, noting outer skin on the face plate, and the cell lattice may comprise a plurality of cells, paragraph 0033.  Morales is silent as apertures in the face plate.  It is inherent that the club head body is formed by method, but Morales is silent as to layer by layer printing.  Kronenberg teaches a golf club including a lattice formed by layer by layer printing, see Abstract.  The lattice may have an inner and outer skin, paragraphs 0065-0067.  Kronenberg teaches that an aperture may be positioned to remove excess powder, paragraph 0057.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morales with a method of layer by layer printing for forming the club head, with an aperture positioned to remove excess powder, as taught by Kronenberg, to provide Morales with a known substitute method of forming a club head.  Morales, as modified, does not specify that the positioning of an aperture for removal of excess powder calls for extending the aperture from a cell within the midsection and through the inner skin or outer skin.  It would have been obvious to one of ordinary skill in the art at the effective filing date to position the aperture to extend from a cell within the midsection and through the inner or outer skin, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).   Further, Morales, as modified, does not provide that there may be a plurality of apertures.  It would have been obvious to one having ordinary skill in the art at the effective filing date to add an additional aperture, to provide a plurality of apertures, since it has been held that mere duplication of the essential working parts of a device involves St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Morales, as modified, does not teach that force or compressed air may be applied to loosen and remove excess powdered material.  Soracco teaches that a printed club head may be formed and that vibration (brushing away and shaking out) may be applied to loosen excess powdered material, paragraph 0031.  Brier teaches that an access hole in a club head may be filled to result in a club head having flush inner and outer surfaces, noting that a hole may be filled in or covered, paragraph 0058.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morales, as modified, with vibration to loosen excess powdered material and filling the apertures, as taught by Soracco and Breier, to provide Morales, as modified, with steps to clear excess powdered material and cover the apertures, to yield the predictable result of facilitating the process of finishing formation of the club head with minimum weight in the lattice portion.  Morales, as modified, discloses the claimed invention except for providing that compressed air may be applied to remove excess powdered material.  It would have been obvious to one of ordinary skill in the art at the effective filing date to apply compressed air, since it was known in the art that excess powdered material, in a component, may be removed by applying compressed air.   As to Claims 2 and 15, Morales, as modified, teaches that apertures may be positioned for removing excess powdered material, as discussed above.  It follows that apertures may be positioned to advantageously facilitate the removal of the excess powdered material; however, Morales, as modified, does not specifically indicate that a first aperture may be positioned near the center of the cell lattice and remaining apertures may be positioned around a perimeter of the cell lattice.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the apertures as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claims 3, 4, 16, and 17, Morales teaches that cell wall thickness may be greater near the inner skin and the outer skin than near a central region of the cell lattice, paragraph 0054.  As to Claims 5 and 18, Morales teaches that wall thickness may be 0.01 inches, paragraph 0049, and that wall thickness may be made relatively thin in the central portion between the inner and outer skins, paragraph 0054.  It follows that minimum wall thickness may be in a range less than 0.01 inches, suggesting a minimum thickness within the claimed range.  It would have been obvious to one of ordinary skill in the art to provide minimum wall thickness ranging from 0.005 to 0.2 inches, as suggested.  As to Claim 6 and 19, Morales teaches that cell shapes and dimensions may be varied, paragraph 0049, but Morales, as modified, does not disclose a measure of cell width.  It would have been an obvious matter of design choice to provide maximum cell width in a range from 0.005 to 0.2 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).  As to Claim 9, Morales, as modified, discloses the claimed invention, as discussed above, but Morales, as modified is silent as to the arrangement of the apertures.   It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the apertures to be spaced apart by a distance greater than or equal to two times a diameter of the plurality of apertures, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claim 10, Morales teaches that the material of the face plate may be a titanium alloy, which may be Ti 8-1-1, paragraph 0045.  Kronenberg teaches that titanium alloys may be used in the layer by layer formation process, paragraph 0036.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morales, as modified, with powdered material formed from a material consisting of a titanium alloy, as claimed.  As to Claim 11, Kronenberg As to Claims 12 and 14, Morales teaches that cell walls may comprise transverse passageways between at least two adjacent cells, paragraph 0087.  As to Claim 13, Morales, as modified by Kronenberg, Soracco, and Breier, together with the cited case law, is applied as in Claim 1.  Further, Morales teaches that cell walls may meet at cell junctions such that two or more cells are couple together, paragraph 0085.  
Allowable Subject Matter
Claims 7, 8, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN E SIMMS JR/            Primary Examiner, Art Unit 3711                                                                                                                                                                                            	12 July 2021